En Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
Providencia Gely entabló demanda de divorcio contra su esposo Fructuoso Rodríguez y obtuvo sentencia favorable a sus pretensiones. Nombróse un contador-partidor para li-quidar los bienes, pero no llegó a desempeñar su cometido. Murió. Rodríguez y sustituido que fué por sus herederos, Providencia Gely pidió a la corte que ordenara a éstos que presentaran un inventario de los bienes. Así lo hicieron. Providencia Gely lo impugnó. Se celebró una vista en la que ambas partes aportaron pruebas y la corte finalmente dictó sentencia declarando con lugar la impugnación en cuanto a dos casas fabricadas con posterioridad a la disolu-ción de la sociedad de gananciales pero con anterioridad al inventario, ordenando su inclusión en éste, y sin lugar en cuanto a sus demás extremos, sin especial condenación de costas. No conforme la Sra. Gely, interpuso la presente apelación.
El inventario contiene una breve introducción explicativa de los hechos del caso y luego consigna como bienes priva-tivos del marido, 12 fincas místicas, 2 urbanas, 85 cabezas de ganado, 8 caballos, 2 yeguas, 2 burros, 1 calesa y el mobi-liario de la casa. No fija el valor de dichos bienes. Ex-presa que el marido los adquirió parte por herencia de su primera esposa doña Manuela Martínez y parte como ga-nanciales de su primer matrimonio, y que los dichos bienes no han sido mejorados durante el segundo matrimonio. *524Como bajas de los bienes privativos expresa que la finca No. 11 fue vendida. Relaciona entonces como bienes ganan-ciales una finca rústica y la suma de $4,000 depositada en la mercantil Freiría & Co., pendiente de la liquidación de la quiebra de dicta mercantil. Por último expresa el inven-tario que al morir el marido aparecieron en una de sus fin-cas 11 cabezas de ganado marcado como pertenecientes a otra persona.
Puede decirse que en la impugnación se acepta que las catorce propiedades inmuebles privativas lo son en efecto, pero se sostiene que fian aumentado considerablemente de valor, y se alega que el aumento es ganancial. Se designa como bienes gananciales dejados de incluir en el inventario productos de las fincas vendidas ascendentes a muchos miles de dólares, 80 cabezas de ganado y mobiliario de la casa.
Creemos que la corte actuó derechamente al declarar sin lugar la impugnación en relación con los bienes inmuebles privativos.
No se alegó que los dichos bienes hubieran aumentado de valor a virtud de mejoras realizadas por el trabajo de los cónyuges o a costa de los bienes de la sociedad de gananciales. Tal como se presentó el caso parece que se sostiene por la Sra. G-ely que el simple aumento de valor de una propiedad inmueble privativa en el mercado, convierte el aumento en ganancial, y ello no es en verdad así. Aun cuando pudiera calificarse dicho aumento de mejora, no sería ganancial. “Nada hay que decir,” expresa Manresa en sus Comentarios al Código Civil, vol. 9, p. 598, “de las mejoras provenientes de la naturaleza o el tiempo. Unidas a los bienes, van con ellos aumentando su valor en beneficio del respectivo propietario, y no exigen indemnización, puesto que no han costado desembolso alguno.”
Lo único que nos hace dudar al resolver este caso es la parte relativa al ganado y a los bienes muebles. No se explica satisfactoriamente que sólo existiera a la fecha de la disolución, el crédito de cuatro mil dólares sujeto a las re-*525sullas de una quiebra como se lia indicado y las once cabe-zas de ganado marcadas como pertenecientes a una persona .diferente del esposo, pero no encontramos datos precisos en la transcripción que nos permitan dictar una sentencia dis-tinta de la que dictó la corte de distrito.
La prueba aportada por la Sra. Gely tiende a demostrar que las fincas produjeron grandes sumas, pero nada esta-blece con respecto a los gastos y al beneficio líquido que pu-diera existir a la fecba de la disolución de la sociedad o de la formación del inventario.
La prueba de la Sra. Gely también tiende a demostrar que Rodríguez ocultó el ganado que tenía, ochenta cabezas, cuando se trató de trabar sobre él un embargo en el pleito de divorcio, pero nada establece con certeza con respecto a la -existencia real de ganado a la fecba de la disolución del matrimonio.
Nos damos cuenta de la dificultad en que una mujer co-locada en la posición de la demandante se encuentra para investigar y fijar bienes de la naturaleza de los que aquí se trata, pero no podemos fallar por meras suposiciones más o menos lógicas y debe merecernos crédito la actuación del juez sentenciador que estaba en mejores condiciones que nosotros.
Abora bien, aunque ello sea innecesario, parece oportuno consignar que la sentencia de la corte al aprobar el inventa-rio en la forma en que lo hizo, no resuelve de una vez y para siempre que en el matrimonio de que se trata sólo existieron como bienes gananciales los especificados en el inventario. El inventario es el primer paso en las operaciones diviso-rias y si la parte interesada encuentra más bienes que le-gítimamente correspondan a la sociedad y puede determinar-los con certeza y precisión, puede pedir a la corte que or-dene que dichos bienes sean traídos a la masa para que sean liquidados y distribuidos de acuerdo con los hechos y la ley. Quizá, aunque innecesario también, sea oportuno recordar que estos pleitos en que las partes a virtud de prejuicios y rencores no quieren ceder y obstaculizan toda resolución ar-*526mónica, sólo conducen finalmente a la mina. A veces es im-posible llegar a una conclusión exacta. En este caso, por ejemplo, existen doce fincas rústicas. Parece que Eodríguez era un hombre de campo. Quizá no llevaba libros de con-tabilidad. ¿ Cómo puede reconstruirse una administración de bienes así que duró varios años? Lo mismo sucede con el ganado. Hay propietarios cuidadosos que pudieran presen-tar una historia completa, pero otros no llevan la más leve nota. La buena fe; el verdadero deseo de ganar y dejar ganar; el apreciar los datos con ánimo sincero de acertar, acercándose a la mayor justicia posible, y luego el llegar a una resolución en números redondos, definitiva, sin fijarse mucho en detalles, es lo que permite solucionar pronta y de-bidamente estos problemas.

Por virtud de todo lo expuesto, se confirma la sentencia recurrida.